Members of the House of Representatives.
State House
Montgomery, Alabama
Dear Representatives:
This acknowledges your request of April 30, 1987, for an advisory opinion as to the constitutionality of House Bill 392, which is a local bill relating to Coffee County.
For almost 30 years, it has been the policy of this Court to decline to give advisory opinions on legislation involving purely local matters. We make an exception when it is necessary to decide such matters in developing the rationale to answer other questions of an important constitutional nature that involve general laws. Opinion of the Justices No. 304, 436 So.2d 832 (Ala.1983); Opinion of the Justices No. 164, 269 Ala. 127, 111 So.2d 605 (1959).
We know that the distinguished members of the House of Representatives understand that this policy was adopted in order that the members of this Court may devote themselves to preparing opinions in the ever-increasing number of cases that come here by appeal and to answering requests for advisory opinions concerning proposed legislation of statewide application.
This request concerns a local bill that affects only Coffee County and therefore does not come within the exception to our policy. With due respect, we must decline to answer your inquiry.
Respectfully submitted, C.C. TORBERT, Jr. Chief Justice HUGH MADDOX RENEAU P. ALMON JANIE L. SHORES SAM A. BEATTY OSCAR W. ADAMS, Jr. GORMAN HOUSTON HENRY B. STEAGALL II Justices